UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-1788


DENISE REAGAN RUSSELL, individually and as Executor of the
Estate of Daniel Sean Reagan, deceased,

                 Plaintiff - Appellant,

           v.

NATIONWIDE LIFE INSURANCE COMPANY,

                 Defendant – Appellee,

           and

BRENT S. LUCAS; H.P. LUCAS & SONS, INCORPORATED,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.  F. Bradford Stillman,
Magistrate Judge. (4:07-cv-00130-FBS)


Argued:   September 22, 2010             Decided:   November 12, 2010


Before NIEMEYER and DUNCAN, Circuit Judges, and Robert J.
CONRAD, Jr., Chief United States District Judge for the Western
District of North Carolina, sitting by designation.


Affirmed by unpublished opinion.        Judge Duncan wrote        the
opinion, in which Judge Niemeyer and Judge Conrad joined.


ARGUED: Leonard Claro Heath, Jr., HEATH LAW, PLC, Newport News,
Virginia, for Appellant.       George J. Dancigers, MCKENRY,
DANCIGERS, DAWSON & LAKE, PC, Virginia Beach, Virginia, for
Appellee. ON BRIEF: Joseph F. Verser, JONES, BLECHMAN, WOLTZ &
KELLY, PC, Newport News, Virginia, for Appellant.      Kira A.
Ligato, MCKENRY, DANCIGERS, DAWSON & LAKE, PC, Virginia Beach,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
DUNCAN, Circuit Judge:

      Denise Reagan Russell (“Russell”) appeals from the opinion

of a United States magistrate judge holding that she was not

entitled     to     proceeds     of    a        Nationwide    Insurance        Company

(“Nationwide”)      life     insurance     policy      carried    by   her    deceased

husband, Daniel Sean Reagan (“Reagan”).                 The case was tried in a

bench trial before the magistrate judge by consent and agreement

of the parties pursuant to 28 U.S.C. § 636(c). 1                   The court found

that Nationwide met its burden of proving that it provided to

Reagan the notice required by Virginia law before cancelling his

policy for non-payment, and thus concluded that Russell was not

entitled to proceeds from the policy.                  For the reasons set forth

below, we affirm. 2

                                           I.

                                           A.

      Reagan obtained a life insurance policy with Nationwide on

September    20,     2002,     through      H.P.      Lucas   &   Sons,      Inc.,   an

insurance sales agent.          Under the terms of the policy, premiums

in   the   amount   of     $219.95    were      due   quarterly.       Each    premium


      1
       In issuing an opinion following the bench trial, “the
magistrate judge was acting for the court, and we therefore
refer to the Opinion as that of the district court.”   Scott v.
United States, 328 F.3d 132, 137 n.7 (4th Cir. 2003) (citing 28
U.S.C. § 636(c)(1)).
      2
        Appellant’s         motion    for       supplemental      briefing,      filed
(Continued)
                                           3
billing    statement         included      the    following       language:     “A    grace

period of 31 days is allowed for the payment of premiums.”                                J.A.

452.    Further, the policy provided:

       GRACE PERIOD: If any premium after the first one is
       not paid when due, a period of 31 days from the due
       date of the unpaid premium will be allowed for
       payment.   The policy will continue in force during
       this 31 day period. . . .      This policy will lapse,
       without value, if premiums are not paid.

J.A. 394.       Reagan paid the premiums through March 2003, when his

employer,       Seaford      Baptist       Church,    agreed       to   take    over       the

payments, deducting the amount from his salary.                         To reflect this

arrangement, Reagan requested that Nationwide change his address

of record to that of the church.                   Nationwide keeps computerized

records    of       change    of   address        requests,    which       reflect        that

Reagan’s address was changed to “co David Phillips, PO Box 207,

Seaford”       on     June    4,    2003.         J.A.     453.         David     Phillips

(“Phillips”) was the administrator and accountant of the church.

After    June       2003,    all   billing       statements    were      mailed      to    the

church’s PO Box, “c/o David Phillips.”                     J.A. 451, 456.         However,

several letters regarding the policy, sent separately from the

billing    statements,         were    mailed      after    this    date    directly        to

Reagan    at    the    church’s       PO   Box,    without    “c/o      David   Phillips”

included in the address.




September 29, 2010, is therefore denied as moot.

                                              4
       Reagan left his job with the church in December 2005.                               As a

result, Phillips told Reagan that the church would cease paying

premiums on the policy and that the December premium was the

last one it would pay.                  According to Phillips, Reagan indicated

that     he        would   begin        paying       the   billing       statements       after

December.           Reagan failed, however, to notify Nationwide of any

change in address.               Thus, his statements continued to be mailed

to the church’s PO Box.

       Following           Reagan’s       departure,          Phillips       directed       the

church’s secretaries to forward any mail addressed solely to

Reagan to Reagan’s home address, and to give any mail addressed

to Reagan “care of Phillips” to Phillips.                             Phillips thereafter

received       one    communication         from      Nationwide      in    February       2006.

Phillips did not open it.                   Instead, assuming it was a billing

statement, he passed it on to Reagan.                           Phillips also reminded

Reagan        in     February      to     change       his     address      on     file    with

Nationwide.

       Reagan        did   not    pay    the     premium      due   on     March   20,    2006.

Nationwide          consequently        prepared       a     notice      stating    that    the

premium was past due (the “Past Due Notice”), which was included

within a billing statement dated April 10, 2006.                              This Past Due

Notice further explained:

       THIS IS AN IMPORTANT REMINDER - Your premium is past
       due and the grace period will expire APR 20, 2006. If
       your payment is not received in the home office within

                                                 5
        the grace period your policy will lapse effective MAR
        20, 2006.

J.A.    417.        Nationwide’s     records      reflect       that   this    Past   Due

Notice was sent to Reagan care of Phillips at the church’s PO

Box, which is where Reagan’s billing statements were customarily

sent.     The parties dispute whether Reagan received this Past Due

Notice.       However, he undisputedly never paid the premium due by

the     end    of    the   grace    period,       or     any    premium    thereafter.

Nationwide’s records reflect that his policy lapsed on May 21,

2006, as a result of non-payment.                 Its system further shows that

a Notice of Lapse was sent to Reagan at the church’s PO Box on

this date, with a copy mailed to his insurance agent, Brent S.

Lucas (“Lucas”).           Reagan passed away unexpectedly on November

14, 2006.



                                            B.

        Russell, individually and as executor of Reagan’s estate,

originally filed this action in the Circuit Court for the County

of York and the City of Poquoson, Virginia, on November 7, 2007.

Russell alleged breach of contract by Nationwide for failure to

pay    benefits      due   under    Reagan’s      life    insurance      policy.      She

argued    that      because    Nationwide        failed    to   provide    Reagan     the

notice required by Virginia law before cancelling his policy,

the    policy       remained   in   place    as    of     his   death.        Nationwide


                                            6
removed     to    the    United     States    District         Court      for   the    Eastern

District of Virginia on December 11, 2007, on diversity grounds.

      Prior to trial, the court narrowed the issues in the case

to one: whether Nationwide mailed, and Reagan actually received,

the Past Due Notice required by state law for the termination of

a policy.        The matter proceeded to a bench trial.

      The    crux       of    Nationwide’s         argument          at    trial      involved

evidence that the required Past Due Notice was properly sent to

Reagan’s address of record.                 Nationwide employees testified that

the   company’s         billing      is   done     through       the       computer     system

Cyberlife.               Cyberlife        automatically              generates         billing

statements, including Past Due Notices, when it is time to bill

a   customer.           The   program      then    interfaces          with     Nationwide’s

printing system, which prints the billing statements through an

automatic        printer,     then    sends       them    to    an     automatic       sorter,

mailer,     and     stamper.          Accordingly,        Nationwide’s          system     for

generating and mailing billing statements is entirely automated;

no hard copies are kept and no certificates of mailing exist for

these   statements.            To    keep    track       of    documents        mailed,    the

Cyberlife system interfaces with another system, MOBIUS, which

retains electronic copies of the billing statements sent out by

Cyberlife.

      Nationwide         employees        testified       that       the    MOBIUS      system

retained a copy of the Past Due Notice allegedly sent to Reagan

                                              7
on April 10, 2006, and reflected that Cyberlife had generated

and    mailed       the   notice       at     that     time.        An   employee        further

testified       that      the        system     auto-generates           a    report     if     it

experiences a malfunction, but that there were no reports of any

malfunctions during the spring of 2006.

       In response, Russell presented the testimony of Phillips,

who explained that he did not remember seeing any mail addressed

to Reagan--care of Phillips or otherwise--after February 2006.

However,      Phillips      conceded          that   the    church       secretaries        could

have       forwarded      mail       addressed       to    Reagan    without          Phillips’s

knowledge, despite his policy that the secretaries should give

to him any mail addressed to Reagan care of David Phillips.

Russell      also    presented,         as     evidence     of   the     unreliability          of

Nationwide’s automated system, the testimony of Reagan’s agent

Lucas.       Lucas testified that he never received a copy of the May

21,    2006,     Notice         of     Lapse     for      Reagan’s       policy,       although

Nationwide’s         records         reflected       he    had   been        copied    on     this

statement.       Lucas also explained that each morning he received

from Nationwide a “beginning-of-day” report that listed all new

policies and all cancelled policies.                       However, his beginning-of-

day report for that day did not reflect the cancellation of

Reagan’s policy. 3          Finally, Russell presented the testimony of


       3
       Russell also presented evidence that Nationwide’s system
(Continued)
                                                 8
three individuals who heard Reagan say, after the lapse date of

the policy, that he had a policy presently in place.

     The district court determined that Russell was not entitled

to relief.     It noted that under the relevant Virginia law, “[i]t

is the insurer’s burden to prove that notice was provided to the

customer.”     J.A. 570.        It then found that Nationwide’s evidence

that its automated system showed the Past Due Notice was mailed

sufficed to prove proper mailing.                  In so finding, the court

rejected Russell’s argument that Nationwide did not send the

Past Due Notice to the proper address because it included “c/o

David Phillips.”         It found that this address was correct, as

“Reagan’s    address     on     record   with     Nationwide   was   ‘c/o    David

Phillips,    PO    Box   207,    Seaford,    VA    23696-0207.’”      J.A.    573.

Applying     the   Virginia       rule   that     proof   of   proper   mailing

establishes a presumption of actual receipt, the court found

that Nationwide’s evidence established a rebuttable presumption

that Reagan actually received the Past Due Notice.




inaccurately reflected the addresses to which a June 4, 2003,
letter   confirming  Reagan’s  change  of   address  was  sent.
Nationwide’s records reflected only that the letter was sent to
Reagan’s former address. Russell put into evidence a hard copy
of the letter that had been sent to the church’s address,
arguing that this letter was further evidence of Nationwide’s
unreliable record-keeping.     However, a Nationwide employee
testified that records of these letters, unlike billing
statements and Past Due Notices, were not housed on the MOBIUS
system.

                                         9
      Further, the district court found that Russell’s evidence

failed to adequately rebut the presumption that Reagan actually

received the Notice of Lapse.           It credited Phillips’s testimony

that he did not receive the Past Due Notice, but noted his

concession that it was “‘certainly possible’ that one of the

church’s   secretaries    could       have   forwarded   mail    addressed   to

Reagan without his knowledge and despite his policy.”                J.A. 574.

The court accepted the testimony of Russell’s three witnesses

who explained that Reagan told them, between May and November

2006, that he had a life insurance policy in place.                 However, it

found that this evidence, while possibly tending to demonstrate

non-receipt of the Past Due Notice, was undercut by the fact

that Reagan knew he needed to begin paying the premiums after

December 2005 but never did so.

      Having thus found that Reagan received the notice required

by   Virginia   law   before    his    policy    was   cancelled,    the   court

denied   Russell’s    request   to     collect   under   the    policy.    This

appeal followed.



                                       II.

      The issue before us is whether Nationwide complied with

Virginia Code Section 38.2-232, which provides in relevant part:

“Every insurer . . . that issues a policy, contract, or plan of

insurance . . . shall provide the policy owner, contract owner,

                                       10
or plan owner with a written notice prior to the date that the

policy, contract, or plan will lapse for failure to pay premiums

due.”    Va. Code Ann. § 38.2-232.

     On appeal, Russell argues that the trial court erred in

finding    that    Nationwide      met      its    burden      of   proving       that     it

properly addressed, stamped, and mailed the Past Due Notice,

such that it was entitled, under Virginia law, to a presumption

of actual receipt by Reagan.                 She further argues that even if

this presumption was proper, her evidence that Reagan did not

actually    receive      the   Past    Due       Notice   sufficed     to    rebut        it.

Finally,     she   challenges         the    court’s      exclusion         of        certain

testimony.

        We begin by laying out the burden-shifting framework that

governs proof of compliance with Virginia Code Section 38.2-232.

We then address each of Russell’s contentions in turn.



                                            A.

     Virginia      law    places      the     burden      on    insurers         to    prove

compliance    with    relevant     statutory        notice      requirements.             See

Villwock v. Ins. Co. of N. Am., 468 S.E.2d 130, 134 (Va. Ct.

App. 1996); see also Nat’l Union Fire Ins. Co. of Pittsburgh,

Pa. v. Dixon, 145 S.E.2d 187, 190 (Va. 1965) (explaining that

when an insurer asserts the defense of cancellation, it bears

the burden of proving effective cancellation of the policy).

                                            11
When, as here, the applicable statute requires notice prior to

cancellation    but    “does       not     specify   mailing    as    the   method   of

providing    notice,”        an     insurance    company       must    prove     actual

receipt of notice, as opposed to proving merely that notice was

mailed in the manner required by statute.                  Villwock, 468 S.E.2d

at 133.     However, actual receipt can be demonstrated through the

presentation of evidence that the notice was properly addressed,

stamped,     and    mailed,         coupled      with    “application          of    the

presumption that correspondence properly mailed is received by

the addressee.”       Id. at 134 n.4 (citing Washington v. Anderson,

373 S.E.2d 712, 715 (Va. 1988)).                     Denial of receipt by the

addressee    does     not,        alone,    overcome    this     presumption,        but

instead creates an issue of fact for the fact finder.                          Hartford

Fire Ins. Co. v. Mutual Sav. & Loan Co., 68 S.E.2d 541, 544 (Va.

1952); see also Manassas Park Dev. Co. v. Offutt, 124 S.E.2d 29,

31 (Va. 1962); cf. Wright v. Grain Dealers Nat. Mut. Fire Ins.

Co., 186 F.2d 956, 960 (4th Cir. 1950) (“[T]he presumption of

the receipt of notice arising from the mailing thereof may be

rebutted by testimony of the policy holder that the notice was

not received; and when this occurs, the question is for the

jury.”).

                                            B.

     Russell first challenges the district court’s determination

that Nationwide proved that it properly addressed, stamped, and

                                            12
mailed the Past Due Notice, such that it was entitled to a

presumption of actual receipt.          She makes two main arguments on

this point: first, that the notice was not properly addressed;

and   second,      that    Nationwide’s     computerized       evidence      was

insufficient to establish a presumption of proper mailing.                    We

review Nationwide’s compliance with its burden of proof de novo,

as a matter of law, but review the court’s factual findings

underpinning this determination for clear error.                   See Belk v.

Charlotte-Mecklenburg Bd. of Educ., 269 F.3d 305, 379 (4th Cir.

2001); Stanley v. Hejirika, 134 F.3d 629, 633 (4th Cir. 1998).



                                    1.

      Russell first argues that the court improperly found that

the Past Due Notice was correctly addressed.                 As she explains

it, there were actually two different addresses on record for

Reagan beginning in June 2003: one address for the owner of the

policy and another for the payor of the policy.                 According to

Russell, the “owner address” on Reagan’s policy, as of June 4,

2003, became “David S. Reagan, P.O. Box 207, Seaford, VA 23696-

0207.”     The “payor address” on file became “David S. Reagan, c/o

David Phillips, P.O. Box 207, Seaford, VA 23696-0207” (emphasis

added).     Russell thus argues that because Nationwide mailed the

Past Due Notice to the payor address, rather than the owner

address,    it   cannot   demonstrate    that   the   Past   Due    Notice   was

                                    13
properly addressed.             Cf. Va. Code Ann. § 38.2-232 (requiring

that notice be sent specifically to the policy owner).

       We disagree.      There is nothing clearly erroneous about the

trial court’s factual finding that “Reagan’s address on record

with Nationwide was ‘c/o David Phillips, PO Box 207 . . . .’”

J.A.       573.    Although        some   letters--as           opposed    to    billing

statements--sent        by   Nationwide        to    PO   Box    207   were     addressed

directly to Reagan, Russell points to nothing in the record to

compel the conclusion that Reagan established different “owner”

and “payor” addresses with Nationwide.                        To the contrary, the

policy’s billing statements list the “OWNER” address as “Daniel

S. Reagan, c/o David Phillips, PO Box 207.”                            J.A. 417, 452.

Moreover, Nationwide’s record of Reagan’s June 2003 change of

address reflects that this was the sole requested address of

record.

       Furthermore, even if Russell were correct that the Past Due

Notice should have been sent directly to Reagan at PO Box 207,

as   opposed      to   Reagan      care   of    Phillips,       the    discrepancy    is

insignificant      where     the    physical        address     is    identical.     The

addition of the “c/o” element did not change the destination of

the Past Due Notice in any meaningful way. 4


       4
       Part of Russell’s argument is that any deviation from the
proper address--even a minor one--is impermissible because
Virginia law requires insurers to prove “strict” compliance with
(Continued)
                                           14
       Appellant   points    to   a    1919    Virginia   case,   Wolonter       v.

United States Casualty Co., 101 S.E. 58 (Va. 1919), to argue

that the addition of “c/o” here rendered the address incorrect.

Wolonter, however, does not extend this far.                In Wolonter, the

Virginia Supreme Court found that mail sent to “John Wolonter,

Roanoke, VA” was not properly addressed when the address on file

with   the   insurance     company     was    “John   Wolonter,   c/o    Virginia

Bridge Company, Roanoke, VA.”           See 101 S.E. at 59-61.           Wolonter

thus stands only for the logical proposition that when the “c/o”

element   is   a   vital   part   of    the    physical   address,      mail   that

neglects the “c/o” element is not properly addressed.                     It does

not support appellant’s argument that mail routed to the proper

PO Box is nevertheless misaddressed when it specifies that it is

being received care of another individual.




section 38.2-232. This argument appears misplaced, as the cases
she cites for this proposition address statutes where all that
was required to prove compliance was proof that notice was
mailed in the statutorily required manner, rather than actually
received.   In such a situation, “strict” compliance with the
mailing requirements is clearly mandated. See Harleysville Mut.
Ins. Co. v. Dollins, 109 S.E.2d 405, 409 (Va. 1959); see also
Riddick v. State Capital Ins. Co., 271 F.2d 641, 642-43 (4th
Cir. 1959).   However, even accepting Russell’s proposition that
“strict” compliance is also required for section 38.2-232, we
find   Nationwide    strictly  complied   with   the   statutory
requirements because, as explained above, notice was sent to the
correct address.

                                        15
                                               2.

       Russell also argues that, even assuming the address used

was correct, the court below erred by finding that Nationwide’s

evidence sufficed to establish a presumption of proper mailing.

Specifically,          she     contends        that       Nationwide’s       computerized

evidence was simply insufficient to prove that the notice was

actually stamped and mailed.                   We are not unsympathetic to her

position.       By deciding to rely on auto-generated records stored

in a computer system, as opposed to the generation and retention

of a hard copy of a notice, possibly sent by certified mail,

Nationwide has opened itself up to a challenge.                                  However, we

find     no    legal    requirement           that    it    take    such     precautions.

Consequently,      we        find    that     computerized      evidence         can,     as    a

matter    of    law,    establish          proof     of    proper   mailing       if    it     is

sufficiently reliable.               Cf. Villwock, 468 S.E.2d at 134 (finding

that a showing that an insurance company followed “its regular

procedure for mailing notices” supported an inference of proper

mailing).

       Russell    presents           two    arguments       challenging      the       court’s

finding that Nationwide’s electronic proof of proper mailing was

sufficiently      reliable.                First,    she    contends     that       she      was

improperly      required        to    attack        the    efficacy    of    Nationwide’s

computer      system,    rather        than    Nationwide      having       to    prove      its

reliability.       However, the record shows otherwise.                           At trial,

                                               16
Nationwide         presented       evidence       of       how     its       computer     system

functioned and offered testimony that there were no reports of

any mailing malfunctions during the spring of 2006.

       Second,       Russell      asserts     that         evidence      she    presented      at

trial      undermined       the   conclusion       that          Nationwide’s       electronic

records were reliable enough to support a presumption of proper

mailing.          However, the trial court did not err in finding her

evidence inadequate to cast doubt on MOBIUS’s reliability as of

April 10, 2006.            Russell presented evidence that Lucas, Reagan’s

insurance agent, did not receive a carbon copy of the May 2006

Notice of Lapse, even though he typically received such notices

and     Nationwide’s        records      reflected           that     he      was   copied    on

Reagan’s      Notice       of   Lapse.       The       court       determined       that     this

evidence was         “of    tenuous      relevance”         to    the      issue    of   whether

Reagan’s Past Due Notice--a different type of notice, sent to a

different         address--had     been     properly         mailed      a     month     earlier.

J.A.       572.       Moreover,        it    found          no    other        evidence      that

Nationwide’s         MOBIUS       system    had        a    pattern        that     spring     of

erroneously         showing     that   documents           had    been       mailed. 5     These


       5
       The court did not address Lucas’s testimony that he also
did not receive notice of the cancellation of Reagan’s policy
through a “beginning-of-day” report, as was typical.     However,
without additional evidence explaining the link between this
beginning-of-day reporting system and Nationwide’s automated
record-keeping system, MOBIUS, such testimony also would have
been largely unhelpful in determining MOBIUS’s reliability.

                                             17
findings were not clearly erroneous, as Russell’s evidence did

not speak directly to system lapses similar in type or timing to

the one Russell alleged.

      Russell      also   presented      evidence          that    Nationwide’s     system

did   not   show    that   a     second    copy       of    a     letter     acknowledging

Reagan’s June 4, 2003, change of address had been sent, even

though a hard copy of the letter was in evidence.                            Although the

trial court did not explicitly consider this evidence in its

opinion, its choice not to do so was also not clearly erroneous.

Evidence of this possible system lapse in 2003 also would have

been of limited relevance, given that it related to a different

letter stored in a different computer program.                           Accordingly, we

conclude    that    the    trial       court    did    not       err   in    holding   that

Nationwide’s        evidence       of     proper           mailing       established      a

presumption of actual receipt.



                                           C.

      Russell next argues that the court erred in finding that

she had     not    rebutted      the    presumption         of    actual     receipt   with

adequate    evidence      that    the    Past    Due       Notice      was   not   actually

received.     Virginia law makes determination of this issue one

for the finder of fact, see Hartford Fire, 68 S.E.2d at 544, and

so we review the district court’s conclusion on this point for

clear error, Stanley, 134 F.3d at 633.

                                           18
      The court’s opinion reflects that it properly considered

Russell’s evidence of non-receipt, but on balance simply did not

find it compelling.           It credited Phillips’s testimony that he

did not receive the Past Due Notice, but weighed this against

Phillips’s      concession    that    “one      of    the   church’s     secretaries

could    have     forwarded    mail   addressed        to   Reagan      without     his

knowledge and despite his policy.”                   J.A. 574.    The court also

acknowledged the testimony of the three witnesses whom Reagan

told between May and November 2006 that he had a $1,000,000 life

insurance policy in place.            However, it weighed this evidence

against     the     fact   that    Phillips       personally     told     Reagan     in

December    2005     and   February   2006      that   Reagan    needed       to   begin

making     premium     payments     for    his       policy.     It     noted      that

nevertheless, Reagan failed to make any quarterly payments in

2006, including the March payment and two further payments that

would have been due had the policy remained in place.

        We see no clear error in the court’s finding that Russell’s

evidence did not sufficiently rebut the presumption that Reagan

actually received the Past Due Notice.                 Therefore, we agree with

its conclusion that Reagan’s policy was effectively cancelled in

May 2006.

                                          D.

        Finally, Russell argues that the court erred in disallowing

the     testimony    of    Larry   Kirk        (“Kirk”).       Kirk     was    another

                                          19
Nationwide policy holder who would have testified that, in July

2006, he found out from his agent that his policy had lapsed

even though he had never received any prior notice.                    We review

evidentiary rulings for abuse of discretion.                  United States v.

Caro, 597 F.3d 608, 633 (4th Cir. 2010).

     The   district       court    excluded   Kirk’s   testimony      because   it

found this evidence about a different policy too remote in time

to have relevance to the issue of whether Nationwide’s system

malfunctioned with respect to notifying Reagan in April 2006.

Russell argues that the bar for relevancy is a low one, and

evidence that the computer system malfunctioned at any point

might have helped cast doubt on its efficacy during the spring

of 2006.    However, even if Kirk’s testimony might have offered

proof of a system malfunction in July 2006 with respect to his

own policy, the trial court did not abuse its discretion in

determining that this would not help establish that the same

type of error occurred in April 2006 with respect to Reagan’s

policy.    See United States v. Moore, 27 F.3d 969, 974 (4th Cir.

1994) (explaining that we will find a trial court’s evidentiary

rulings    to   be   an    abuse    of   discretion    only    when    it   acted

“arbitrarily or irrationally”).




                                         20
                            III.

     For the foregoing reasons, we affirm the opinion of the

district court.

                                                    AFFIRMED




                             21